DETAILED ACTION
This action is responsive to the claim amendments and remarks filed 30 November 2021. Examiner acknowledges amendments made to claims 1-7 and 9-20. Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salamini (US-20170206805-A1, previously presented) in view of Brown et al. (On the physics of the infant feeding bottle and middle ear sequela), hereinafter Brown, and Elicora et al. (Risk factors for otitis media effusion in children who have adenoid hypertrophia), hereinafter Elicora.
Regarding claim 1, Salamini teaches a pacifier device comprising: a mouthpiece with a portion adapted to be insertable into a mouth of an infant (For example, methods and devices incorporating the teachings herein may be contemplated for systems of measuring the suckling ability of infants (Salamini, Paragraph [0239]); Exemplary embodiments may resemble a pacifier device, and incorporate a pressure sensor (Paragraph [0240])); a pressure sensor configured to detect pressures induced by the infant's sucking actions on the mouthpiece (Paragraphs [0239-0240]); and a controller coupled to the pressure sensor, the controller being configured to transmit data associated with the detected pressures for use in assessing the infant's hearing (a computing device coupled to another computing device over a 
However, Salamini fails to explicitly disclose that the detected pressures are for assessing potential hearing loss in the infant. Brown discloses a method for detecting intraoral pressures applied by an infant during sucking, wherein Brown discloses assessing the likelihood of the onset of otitis within the middle ear due to sucking (This unit was used for evaluation of the vacuum formed in the nipple of the bottle, which equals the intraoral pressure (Brown, Page 14, Paragraph 4); The common denominator in all of these activities is that a negative pressure is generated in the oral cavity and the vacuum may then be transferred via the eustachian tube to the middle ear (Page 19, Paragraph 3); Negative pressure in the middle ear is known to be a precursor to serous otitis. An effusion of fluid can interfere with hearing and lead to delayed speech and cognitive development in younger infants (Page 19, Paragraph 2); it is suggested that this sequence of events may lead to secretory otitis and it's accompanying consequences (Page 13, Abstract)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pacifier device of Salamini so as to incorporate that that the detected pressures are for assessing otitis in the infant as taught by Brown so as to assess the likelihood of the onset of otitis in an infant (Brown, Page 13, Abstract; Page 19, Paragraphs 2, 3).
However, while the combination of Salamini in view of Brown discloses assessing the onset of otitis in infants due to measured intraoral sucking and the effect of otitis on an infant’s hearing, Salamini fails to explicitly disclose that the detected pressures are for assessing potential hearing loss in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pacifier device of Salamini in view of Brown so as to incorporate that the detected pressures are for assessing potential hearing loss in the infant as obviated by Elicora as infant sucking can lead to otitis media with effusion, which can lead to hearing loss in infants if not treated (Elicora, Page 374, Paragraph 1; Page 376, Paragraph 2).
Regarding claim 7, Salamini teaches a method in a pacifier device, the method comprising: detecting, by a pressure sensor in the pacifier device, pressures induced by an infant’s suckling actions on a mouthpiece of the pacifier device, the mouthpiece having a portion adapted to be insertable into a mouth of the infant (Salamini, Paragraphs [0239-0240]); and transmitting, from the pacifier device for reception by a computing device, data associated with the detected pressures for use in assessing the infant’s hearing (Paragraphs [0065], [0260]).
However, Salamini fails to explicitly disclose that the detected pressures are used to assess an infant’s hearing. Brown discloses assessing the likelihood of the onset of otitis within the middle ear due to sucking (This unit was used for evaluation of the vacuum formed in the nipple of the bottle, which equals the intraoral pressure (Brown, Page 14, Paragraph 4); The common denominator in all of these activities is that a negative pressure is generated in the oral cavity and the vacuum may then be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pacifier device of Salamini so as to incorporate that that the detected pressures are for assessing otitis in the infant as taught by Brown so as to assess the likelihood of the onset of otitis in an infant (Brown, Page 13, Abstract; Page 19, Paragraphs 2, 3).
However, while the combination of Salamini in view of Brown discloses assessing the onset of otitis in infants due to measured intraoral sucking and the effect of otitis on an infant’s hearing, Salamini fails to explicitly disclose that the detected pressures are for assessing potential hearing loss in the infant. Elicora discloses methods for determining risk factors for the onset of otitis in infants, wherein Elicora further discloses that otitis media with effusion (OME) can lead to hearing loss in infants (Failure to treat OME can result in hearing loss, speech delay, and persistent middle ear damage (Elicora, Page 374, Paragraph 1), wherein sucking is considered a high-risk factor (Some studies have identified bottle-feeding as a risk factor for OME [13]. The high risk was attributed to the negative pressure on the middle ear that develops while the infant is sucking on a bottle nipple, which facilitates the passage of microorganisms in the nasopharynx into the middle ear, thereby causing infection and inflammation (Page 376, Paragraph 2)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pacifier device of Salamini in view of Brown so as to incorporate that the detected pressures are for assessing potential hearing loss in the infant as obviated 
Regarding claims 2 and 8, Salamini in view of Brown and Elicora teaches the pacifier device of claim 1, wherein the controller is configured to transmit, wirelessly to a comp device, the data associated with the detected pressures, and the method of claim 7, wherein the transmitting includes wireless transmitting the data associated with the detected pressures (The network may be a LAN, a WAN, a SAN, a wireless network, a cellular network, radio links, optical links and/or the Internet, although the network is not limited to these network selections (Salamini, Paragraph [0065])).
Regarding claims 3 and 9, Salamini in view of Brown and Elicora teaches the pacifier device of claim 1, further comprising a motion sensor configured to detect head movements of the infant; the controller further coupled to the motion sensor and configured to transmit data associated with the detected head movements for use in assessing the infant's hearing; as well as the method of claim 7, further comprising: detecting by the pacifier device, head movements of the infant, and wherein the transmitting further includes transmitting data associated with the detected head movements (Jaw range of motion can be described as 1) the rotational motion of jaw, such as in opening and closing of the jaw, 2) side to side motion of the jaw, and 3) the front to back motion of the jaw. They can be measured via a force sensor, pressure sensor, a displacement sensor, and a time sensor (Salamini, Paragraph [0247]); Paragraphs [0065], [0260]).
Regarding claims 4 and 10, Salamini in view of Brown and Elicora teaches the pacifier device of claim 3, wherein the motion sensor is further configured to detect sucking motions of the infant; the controller further configured to transmit data associated with the detected sucking motions for use in assessing the infant's hearing; as well as the method of claim 9, further comprising: detecting, by the pacifier device, sucking motions of the infant; and wherein the transmitting further includes transmitting data associated with the sucking motions (Salamini, Paragraphs [0239], [0065], [0260]).

Regarding claim 6, Salamini in view of Brown and Elicora teaches the pacifier device of claim 1, further comprising a base portion coupled to the mouthpiece, the base portion including the pressure sensor, the controller, and a motion sensor (hen the device is an electromechanical system, the handle houses an onboard computer and communication to a computing device (e.g., a PC, tablet, smartphone, mobile device or any other equivalent device) while the detachable head contains one or more sensors. The connection not only makes a mechanical connection to the device head but also an electrical connection between the sensor(s) and the onboard computer (Salamini, Paragraph [0084]), wherein the detachable head is considered to read on the base of the instant application).
Regarding claim 12, Salamini discloses a method in a computing device, the method comprising: receiving, by the computing device from a pacifier device, data associated with detected pressures induced by an infant's sucking actions on a mouthpiece in the pacifier device (Salamini, Paragraphs [0239-0240], [0065], [0260]); wherein Salamini discloses that detected pressures can be used for assessing hearing impairment (Paragraph [0260]), but fails to explicitly disclose assessing, by the computing device, potential hearing loss in the infant based on the data associated with the detected pressures. Brown discloses assessing the likelihood of the onset of otitis within the middle ear due to sucking (This unit was used for evaluation of the vacuum formed in the nipple of the bottle, which equals the intraoral pressure (Brown, Page 14, Paragraph 4); The common denominator in all of these 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pacifier device of Salamini so as to incorporate that that the detected pressures are for assessing otitis in the infant as taught by Brown so as to assess the likelihood of the onset of otitis in an infant (Brown, Page 13, Abstract; Page 19, Paragraphs 2, 3).
However, while the combination of Salamini in view of Brown discloses assessing the onset of otitis in infants due to measured intraoral sucking and the effect of otitis on an infant’s hearing, Salamini fails to explicitly disclose that the detected pressures are for assessing potential hearing loss in the infant. Elicora discloses methods for determining risk factors for the onset of otitis in infants, wherein Elicora further discloses that otitis media with effusion (OME) can lead to hearing loss in infants (Failure to treat OME can result in hearing loss, speech delay, and persistent middle ear damage (Elicora, Page 374, Paragraph 1), wherein sucking is considered a high-risk factor (Some studies have identified bottle-feeding as a risk factor for OME [13]. The high risk was attributed to the negative pressure on the middle ear that develops while the infant is sucking on a bottle nipple, which facilitates the passage of microorganisms in the nasopharynx into the middle ear, thereby causing infection and inflammation (Page 376, Paragraph 2)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pacifier device of Salamini in view of Brown so as to incorporate that the detected pressures are for assessing potential hearing loss in the infant as obviated . 

Claims 13, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salamini in view of Brown and Elicora as applied to claim 14 above, and further in view of Rochat et al. (Emerging self-exploration by 2-month-old infants, previously presented), hereinafter Rochat.
Regarding claim 13, Salamini in view of Brown and Elicora teaches the method of claim 12, but Salamini fails to explicitly disclose that the assessing of the potential hearing loss in the infant includes generating a hearing test signal with a modulated frequency that is based on the data associated with the detected pressures. Rochat discloses that assessing the infant's hearing includes generating a hearing test signal with a modulated frequency that is based on the data associated with the detected pressures (In a first experimental condition (analog condition), each time infants sucked above a minimum pressure threshold of 0.1 psi as recorded by the computer, they heard a perfectly contingent (zero delay) continuous sound with frequencies varying on a continuum or crescendo -decrescendo pattern (frequency glide) that was commensurate with the amount of pressure applied on the pacifier (Rochat, Page 210, Col 1, Paragraph 3), wherein the analog condition is considered to be modulated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Salamini in view of Brown and Elicora so as to incorporate that assessing the infant's hearing includes generating a hearing test signal with a modulated frequency that is based on the data associated with the detected pressures as taught by Rochat as the assessment is indicative of systematic self-exploration and self-agency by the infant (Rochat, Page 215, Col 1, Paragraph 2).
Regarding claim 14, Salamini in view of Brown and Elicora teaches the method of claim 12, but Salamini fails to explicitly disclose that assessing the potential hearing loss in the infant includes: 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Salamini in view of Brown and Elicora so as to incorporate that assessing the infant's hearing includes generating a first hearing test signal with a frequency that is unmodulated; generating a second hearing test signal with a modulated frequency that is based on the data associated with the detected pressures; and determining whether a sucking behavior of the infant during the first hearing test signal is different from a sucking behavior of the infant during the second hearing test signal as taught by Rochat as the assessment is indicative of systematic self-exploration and self-agency by the infant (Rochat, Page 215, Col 1, Paragraph 2).
Regarding claim 16, Salamini in view of Brown, Elicora, and Rochat teaches the method of claim 14, further comprising: receiving, by the computing device from the pacifier device, data associated with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Salamini in view of Brown, Elicora, and Rochat so as to incorporate determining whether a sucking motion of the infant during the first hearing test signal is different from a sucking motion the infant during the second hearing test signal as taught by Rochat as the determination is indicative of systematic self-exploration and self-agency by the infant (Rochat, Page 215, Col 1, Paragraph 2).
Claims 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salamini in view of Brown, Elicora, and Rochat as applied to claim 14 above, and further in view of Walker et al. (Amplitude modulation detection and temporal modulation cutoff frequency in normal hearing infants), hereinafter Walker.
Regarding claim 15, Salamini in view of Brown, Elicora, and Rochat teaches the method of claim 14, further comprising: receiving, by the computing device from the pacifier device, data associated with detected head movements of the infant; but Salamini fails to explicitly disclose determining whether a head movement of the infant during the first hearing test signal is different from a head movement of the infant during the second hearing test signal. Walker discloses a method for determining an infant’s capacity to discriminate changes in a sound’s intensity over time, wherein Walker further discloses determining whether a head movement of the infant during a first hearing test signal is different from a head movement of the infant during a second hearing test signal (Unmodulated and modulated stimuli were created. Unmodulated stimuli were ten 2-s random samples of Gaussian noise with sampling 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Salamini in view of Brown, Elicora, and Rochat so as to incorporate determining whether a head movement of the infant during the first hearing test signal is different from a head movement of the infant during the second hearing test signal as taught by Walker as infant response to a modulated stimuli is indicative of behavioral temporal resolution (reaction to small changes in stimuli) maturity (Walker, Page 3673, Conclusion).
Regarding claim 17, Salamini in view of Brown, Elicora, and Rochat teaches the method of claim 14, wherein in the second hearing test signal, infants showed a tendency toward less frequent high pressure amplitude (Compared with the non-analog condition, in the analog condition 2-month-olds showed…(3) a tendency toward less frequent high pressure amplitude (Rochat, Page 215, Col 1, Paragraph 1), wherein high pressure amplitude directly corresponds to high intensity sound signal), but Salamini in view of Rochat fails to explicitly disclose that when the sucking behavior of the infant during the first hearing test signal is not different from the sucking behavior of the infant during the second hearing test signal, increasing intensity levels of the first hearing test signal and the second hearing test signal until the sucking behavior of the infant during the first hearing test signal differs from the sucking behavior of the infant during the second hearing test signal. Walker discloses increasing stimuli intensity so as to determine a maximum cutoff at which a listener could detect modulation (modulation rate was increased in 25–50 Hz steps. The same “pass” rule was applied to advance to subsequent test phases and the “hardest level passed” approach was used to determine threshold. The highest modulation rate 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Salamini in view of Brown, Elicora, and Rochat so as to incorporate increasing stimuli intensity so as to determine a maximum cutoff at which a listener could detect modulation as taught by Walker so that when the sucking behavior of the infant during the first hearing test signal is not different from the sucking behavior of the infant during the second hearing test signal, increasing intensity levels of the first and second hearing test signals until the sucking behavior of the infant during the first hearing test signal differs from the sucking behavior of the infant during the second hearing test signal as the cutoff is indicative of the effectiveness of the modulated stimuli (Walker, 3670, Col 1, Paragraph 3; Col 2, Paragraph 2).
Regarding claim 18, Salamini in view of Brown, Elicora, and Rochat teaches the method of claim 14, wherein in the second hearing test signal, infants showed a tendency toward less frequent high pressure amplitude (Compared with the non-analog condition, in the analog condition 2-month-olds showed…(3) a tendency toward less frequent high pressure amplitude (Rochat, Page 215, Col 1, Paragraph 1), wherein high pressure amplitude directly corresponds to high intensity sound signal), but Salamini in view of Rochat fails to explicitly disclose that when the sucking behavior of the infant during the first hearing test signal is different from the sucking behavior of the infant during the second hearing test signal, decreasing intensity levels of the first hearing test signal and the second hearing test signal to determine a minimum intensity level that will cause the sucking behavior of the infant during the first hearing test signal to differ from the sucking behavior of the infant during the second hearing test signal. Walker discloses decreasing stimuli intensity so as to determine a minimum threshold at which a listener could detect modulation (the task was made more difficult by decreasing the modulation depth in 4-dB steps. The same “pass” rule and maximum number of trials described above for the criterion phase was 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Salamini in view of Brown, Elicora, and Rochat so as to incorporate decreasing stimuli intensity so as to determine a minimum threshold at which a listener could detect modulation as taught by Walker so that when the sucking behavior of the infant during the first hearing test signal is different from the sucking behavior of the infant during the second hearing test signal, decreasing intensity levels of the first and second hearing test signals to determine a minimum intensity level that will cause the sucking behavior of the infant during the first hearing test signal to differ from the sucking behavior of the infant during the second hearing test signal as the threshold is indicative of the effectiveness of the modulated stimuli (Walker, 3670, Col 1, Paragraph 3; Col 2, Paragraph 1).
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salamini in view of Brown, Elicora, and Rochat as applied to claim 14 above, and further in view of Singarayar (WO-2005125002-A2, previously presented).
Regarding claim 19, Salamini in view of Brown, Elicora, and Rochat teaches the method of claim 14, wherein the first hearing test signal and second hearing test signal are of a known sound frequency (Note that the average sound frequency and intensity in both conditions corresponds to the average range of adult female speech sounds (Lieberman & Blumstein, 1988) and is well within the range of what is audible and preferred by infants from birth (DeCasper & Spence, 1991) (Rochat, Page 210, Col 2, Paragraph 3)), but Salamini in view of Rochat fails to explicitly disclose that intensity levels of the first hearing test signal and the second hearing test signal are generated based on an ambient noise level. Singarayar discloses systems and methods for administering hearing tests, wherein Singarayar further 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Salamini in view of Brown, Elicora, and Rochat so as to incorporate the intensity levels of the first and second hearing test signals being generated based on an ambient noise level as taught by Singarayar so as to minimize the sound levels of ambient noise (Singarayar, Page 2, lines 23-25).
Regarding claim 20, Salamini in view of Brown, Elicora, Rochat, and Singarayar teaches the method of claim 19, wherein the combination discloses that the intensity levels of the first hearing test signal and the second hearing test signal are of a desired intensity level (Rochat, Page 210, Col 2, Paragraph 3), but Salamini fails to explicitly disclose further comprising performing a calibration procedure to ensure that the generated intensity levels of the first hearing test signal and the second hearing test signal conform to desired intensity levels. Singarayar discloses calibrating a sound signal so as to conform to a desired intensity level (In a well-known method of testing hearing loss in individuals, the threshold of the individual's hearing is typically measured using a calibrated sound-stimulus-producing device and calibrated headphones…A professional audiologist performs a professional hearing test by using the audiometer to generate pure tones at various frequencies between 125 Hz and 12,000 Hz that are representative of a variety of frequency bands (Singarayar, Page 2, lines 21-23, 27-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Salamini in view of Brown, Elicora, Rochat, and Singarayar so as to incorporate a calibration procedure to ensure that the generated intensity levels of .
Response to Arguments
Applicant's arguments filed 30 November 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1, 7, 12, and those dependent therefrom, regarding the 35 U.S.C. 103 rejections set forth in the previous office action (Applicant’s Remarks, Pages 7-8) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Brown and Elicora are used to modify Salamini so as to teach the assessment of the potential hearing loss in the infant (see 35 U.S.C. 103 rejections of claims 1, 7, and 12 above). Additionally, regarding claim 1, the limitation of “transmit data associated with the detected pressures for assessing potential hearing loss in the infant” fails to actually claim assessing the detected pressures as what is being claimed is merely a controller configured to be able to transmit data, wherein Salamini discloses a controller configured to transmit data (Salamini, Paragraph [0065]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791